DETAILED CORRESPONDENCE
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Species A1, Figs. 1-4 and Species B2 (Fig. 10) in the reply filed on 02/15/2022 is acknowledged.
Applicants designated claims 1-2, 4-5, and 9-17 read into elected Species.
Claims 3, 6-8, and 18-19 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Species A2, B1, and B3-B4, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 02/15/2022.

Claim Interpretations
The “the mating mask is laminated with the evaporation surface of the main mask” of claim 2 (similar for claims 12 and 16) is considered inclusive “cover with a thin sheet”, see onelook.com. If Applicants argue that laminated has to be a lamination/adhesive layer, please kindly pointed out the support in Applicant’s Specification.

	The “a display panel” in various claims is not part of the mask assembly and not part of the claim limitation. It is rather a product made by the apparatus.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 2 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 2 recites “the main mask comprises an evaporation surface and a glass surface”, it is not clear what is “a glass surface”. Is it a smooth surface? Or the surface is made of glass? If the latter, it is also not clear why the evaporation surface is not another glass surface. Or is it a material at glassy state?

Claim 2 will be examined inclusive all of the above interpretations.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the 


Claims 1-2, 4-5, 9-12, and 14-17 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Ohta et al. (US 20200411804, hereafter ‘804).
‘804 teaches all limitations of:
Claim 1: VAPOR DEPOSITION MASK AND VAPOR DEPOSITION DEVICE (title), As illustrated in FIG. 4, the vapor deposition mask 125 includes FMM sheets 126, first cover sheets 127, second cover sheets 131, and a frame 130 ([0053], the claimed “A mask assembly, comprising: a main mask”), The FMM sheet 126 includes opening regions 126a provided with a plurality of the openings 26r, 26g, and 26b that are used for forming a film by depositing the vapor deposition material 123 on the film formation area 111 of the substrate 110 (see FIG. 6) ([0054], the claimed “having an evaporation area  defining a plurality of evaporation openings”, see also Fig. 7), 
The notch forming portion 128 has a shape corresponding to the notch portion 9 provided in the display area 8. The notch forming portion 128 covers the openings 26r, 26g, and 26b that are present in a section, corresponding to the notch portion 9, of the opening region 126a of the FMM sheet 126, thereby preventing the film formation on the notch portion 9 ([0070], the claimed “the evaporation area comprising an effective evaporation area and an ineffective evaporation area, a first evaporation opening  located in the effective evaporation area being an effective evaporation opening, a second evaporation opening located in the ineffective evaporation area being an ineffective evaporation opening”; the first cover sheet 127 is the claimed “and a mating mask comprising a first mating area and a second mating area, the first mating area corresponding to the effective evaporation area, the second mating area corresponding 
Claim 2: Fig. 8 shows the FMM sheet 126 has smooth surfaces and the first cover sheet is attached to the lower surface of the FMM sheet 126, see Fig. 3 for the vapor depostioin source 122 (the claimed “wherein: the main mask comprises an evaporation surface and a glass surface, the evaporation surface is disposed facing to an evaporation source, the glass surface is disposed away from the evaporation source, and the mating mask is laminated with the evaporation surface of the main mask”, see also 112 rejection above).
Claims 4-5 and 10-12: As illustrated in FIG. 5, in the display screen 7 of the EL display device 2, the notch portion 9, in which no display is performed, is formed inside a display area 8. Further, corners 48, which are each of the four corners of the display area 8 of the display screen 7, are each formed in a round shape ([0067], the claimed “wherein the main mask comprises at least one sub-mask defining an irregular-shaped opening area, the irregular-shaped opening area constituting at least a part of the ineffective evaporation area” of claim 4 and “wherein the ineffective evaporation area comprises a second ineffective evaporation area, the second ineffective evaporation area is located at an end of the main mask and corresponds to the irregular-shaped opening area of the sub-mask at the end; the mating mask comprises a second mating 
Claim 9: as illustrated in FIG. 7, the first cover sheet 127 is provided with a round forming portion 129 for rounding the corner 48 of the display area 8 ([0073], the claiemd “wherein a projection of the irregular-shaped opening area on a main body of the main mask has a shape of circular or polygonal with an arcuate chamfer”).
Claim 14: Fig. 7 shows the opening region 126a, with multiple first cover sheets 127 as shown in Fig. 4, corresponds to the display area 8 of Fig. 5 (the claimed “wherein the orthographic projection of the first mating opening on the mating mask completely coincides with the orthographic projection of the effective evaporation opening on the mating mask”).


Claim 16: The first cover sheet 127 is disposed so as to extend in the short side direction of the FMM sheet 126 ([0061], the claimed “A mating mask, configured to be laminated with a main mask”), The FMM sheet 126 includes opening regions 126a provided with a plurality of the openings 26r, 26g, and 26b that are used for forming a film by depositing the vapor deposition material 123 on the film formation area 111 of the substrate 110 (see FIG. 6) ([0054], the claimed ”wherein the main mask comprises an effective evaporation area and an ineffective evaporation area, a plurality of effective 
 The notch forming portion 128 has a shape corresponding to the notch portion 9 provided in the display area 8. The notch forming portion 128 covers the openings 26r, 26g, and 26b that are present in a section, corresponding to the notch portion 9, of the opening region 126a of the FMM sheet 126, thereby preventing the film formation on the notch portion 9 ([0070], the claimed “wherein the mating mask has a mating area, the mating area comprises a first mating area and a second mating area, the first mating area is provided with a plurality of first mating openings, an orthographic projection of each of the first mating openings on the mating mask completely covers an orthographic projection of each of the effective evaporation openings on the mating mask, the second mating area shields the plurality of ineffective evaporation openings in the ineffective evaporation area”).
Claim 17: Fig. 6 shows the claimed “wherein the mating area comprises the first mating area and the second mating area, the second mating area corresponds to a slotted area of a display panel, the first mating area surrounds the second mating area”.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Alternatively, claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over ‘804, in view of Hanazono et al. (US 4024041, hereafter ‘041).
‘804 teaches fine metal mask ([0002]).

In case Applicants argue that the “a glass surface” of claim 2 has to be made of glass.

‘041 is analogous art in the field of Method Of Forming Deposition Films For Use In Multi-layer Metallization (title) with a source of particles is heated to evaporate particles (col. 2, lines 34-35). ’041 teaches that A precisely patterned mask is mounted on the surface of the substrate. Preferably, the mask is made of glass or metal (col. 2, lines 60-62).

Before the effective filling date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to have replaced the metal mask with a glass mask, as taught by ‘041, for its suitability for precise patterned mask with prima facie case of obviousness. MPEP 2144.07. 
Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over ‘804, as being applied to claim 1 rejection above, in view of Ahn et al. (US 20110139069, hereafter ‘069).
‘804 teaches that (a) to (d) of FIG. 9 are diagrams schematically illustrating movement of the first cover sheet when the first cover sheet 127 is adhered to the magnet plate 121. As illustrated in (d) of FIG. 9, the first cover sheet 127 is configured such that the thickness of at least a part of the notch forming portion 128 is formed to be smaller than the thickness of the trunk portion 127a. Since the notch forming portion 128 protrudes from the trunk portion 127a, when the first cover sheet 127 is adhered to the magnet plate 121 as illustrated in FIG. 9(a), the first cover sheet 127 easily comes into contact with the FMM sheet 126 from the notch forming portion 128 as illustrated in FIG. 9(b). Thus, as a result of the entirety of the first cover sheet 127 failing to evenly come into contact with the FMM sheet 126, and the first cover sheet 127 coming into contact with the FMM sheet 126 from the notch forming portion 128, the periphery of the notch portion 9 of the FMM sheet 126 may be wrinkled as illustrated in FIG. 9(c) ([0075]-[0076]).

‘804 also teaches that The notch forming portion 128 has a shape corresponding to the notch portion 9 provided in the display area 8. The notch forming portion 128 covers the openings 26r, 26g, and 26b that are present in a section, corresponding to 

‘804 does not teach the other limitations of:
Claim 13: wherein the second mating area is provided with a plurality of second mating openings, an orthographic projection of the second mating opening on the mating mask is completely offset from an orthographic projection of the ineffective evaporation opening on the mating mask.

‘069 is analogous art in the field of Mask Assembly (title) a deposition material, e.g., an electrode material, a light emission layer material, or the like, may be evaporated from a deposition unit 20 to be deposited on the mother substrate 50 through the pattern portions 210 of the masks 200, such that the deposited material on the mother substrate 50 may have a same shape as that of the pattern portions 210 (Fig. 5, [0059]). ’069 teaches that As shown in FIG. 6, a support stick 302 of a mask assembly according to the second exemplary embodiment may include a communication pattern 311 and a contact support portion 321. The communication pattern 311 may define openings through the contact support portion 321, e.g., through an entire thickness of the support stick 302 along the z-axis ([0063]), for the purpose of damage to the masks 200 by the support stick 302 can be substantially reduced ([0065]).

.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US 20200190655 is cited for shielding strip 3 with ribs 9 and step structure 8 and thinned area 5 (Figs. 19-20, for example). US 20170244036 is cited for laminate 10 for forming reinforcing bars 21 (Figs. 3A-D, [0036]). US 20180155818 is described in Applicants’ IDS 12/16/2019.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEATH T CHEN whose telephone number is (571)270-1870. The examiner can normally be reached 5:30am-2:00 pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Parviz Hassanzadeh can be reached on 571-272-1435. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KEATH T CHEN/Primary Examiner, Art Unit 1716